PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                      No. 21-3315
                     _____________

                  MIRANDA GEIST,
individually and on behalf of a class of similarly situated
                        persons,
                                      Appellant

                            v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE
               COMPANY

     _____________________________________

 On Appeal from the United States District Court for the
             Eastern District of Pennsylvania
                (D.C. No. 2-21-cv-04447)
      District Judge: Honorable Joshua D. Wolson
     _____________________________________

     Submitted Under Third Circuit L.A.R. 34.1(a)
                September 15, 2022

               (Filed September 29, 2022)
Before: KRAUSE, BIBAS, and RENDELL, Circuit Judges.


James C. Haggerty
Haggerty Goldberg Schleifer & Kupersmith P.C.
1801 Market Street
Suite 100
Philadelphia, PA 19103

Scott B. Cooper
Schmidt Kramer P.C.
209 State Street
Harrisburg, PA 17101

Jonathan Shub
Shub Law Firm
134 Kings Highway
2nd Floor
Haddonfield, NJ 08033
      Counsel for Appellant


Joseph A. Cancila, Jr.
Sondra A. Hemeryck
Riley Safer Holmes & Cancila LLP
70 West Madison Street
Suite 2900
Chicago, IL 60602

John J. McGrath
Palmer & Barr P.C.
1880 John F. Kennedy Boulevard
Suite 401




                              2
Philadelphia, PA 19103
      Counsel for Appellee

                          _________
               O P I N I O N OF THE COURT
                         _________

RENDELL, Circuit Judge.

        Miranda Geist was injured in an automobile accident.
After discovering that the driver’s insurance coverage could
not compensate her for her injuries, she sought to recover
underinsured motorist (“UIM”) benefits under her parents’
automobile insurance policy. Her parents’ insurer, State Farm
Mutual Automobile Insurance Company (“State Farm”),
offered her up to $100,000 in benefits, but Geist maintains that
she is entitled to up to $200,000 in benefits because State Farm
failed to seek a waiver to provide a UIM-coverage limit below
the bodily injury-coverage limit when her father added a new
vehicle to the policy.

       Geist sued State Farm seeking a declaration to this
effect. The District Court dismissed her complaint with
prejudice, concluding that Pennsylvania’s Motor Vehicle
Financial Responsibility Law, Pa. Cons. Stat. §§ 1701-99.7
(“MVFRL”) does not require insurers to seek such elections of
UIM coverage-limits when policyholders add vehicles to their
existing policies. Because its decision was correct, we will
affirm the District Court’s order.




                               3
                                I.

       Miranda Geist sustained serious injuries in an
automobile accident. Seeking compensation for her injuries,
she asserted and later settled a tort claim against the driver and
his insurer. Because this settlement did not fully compensate
her, she made a claim to recover UIM benefits from State Farm
under a Pennsylvania Personal Auto Policy issued to her
parents, Kevin and Karen Iwanski (the “Policy”).

        When State Farm issued the Policy in 2010, it insured
two vehicles and provided liability coverage of $100,000 per
person / $300,000 per accident for bodily injuries. Kevin
Iwanski also elected for the Policy to provide UIM benefits of
up to $50,000 per person / $100,000 per accident. From then
until the date of Geist’s accident, he made only two changes to
the Policy: (1) he removed the second vehicle in January 2011;
and (2) added a third vehicle in February 2013. As is relevant
here, at the time Iwanski added the third vehicle to the Policy,
he did not execute an acknowledgment for UIM-coverage
limits below the bodily injury-coverage limits.

        Because her father never executed this acknowledgment
when he added the third vehicle to the Policy, Geist believed
that, under the Policy, she could recover up to $200,000 in UIM
benefits, the stacked total of the $100,000 UIM coverage for
each insured vehicle.1 State Farm, however, paid her only



1
  “When an individual purchases UIM . . . coverage for
multiple vehicles, ‘stacking’ allows the insured to aggregate
the UIM . . . coverage limits on all of her insured vehicles to
increase the amount of coverage available in the event of an




                                4
$100,000 in benefits, maintaining that the Policy provided only
up to $50,000 in UIM coverage per vehicle—the lower amount
Iwanski elected. Geist, in turn, sued State Farm in
Pennsylvania state court. In her putative class action, she seeks
a declaration that State Farm must provide a stacked total of
$200,000 in UIM coverage under the Policy.2

        State Farm removed Geist’s suit to federal court and,
soon thereafter, moved to dismiss her complaint. The District
Court granted State Farm’s motion and dismissed her
complaint with prejudice. It held that, under the MVFRL, an
insurer must seek an election of UIM-coverage limits that are
less than the bodily injury-coverage limits only when it issues
a new policy, and, as long as the insurer obtains such an
election, the UIM-coverage limits remain in effect as long as
the policy does. Because Iwanski executed a written election
for such lower limits when State Farm issued the Policy, and
he never sought a new policy, the Court concluded that State
Farm, consistent with Iwanski’s election, need only provide up
to $100,000 in stacked UIM benefits to Geist under the Policy.
It therefore determined that Geist had failed to state a claim and
that further amendment would be futile.



accident.” Barnard v. Travelers Home & Marine Ins. Co., 216
A.3d 1045, 1047 n.2 (Pa. 2019).
2
  Geist also seeks a declaration that all similarly situated class
members are entitled to UIM benefits equal to the limits of
their liability coverage because of State Farm’s failure to
obtain an election of lower UIM benefits when new vehicles
were added to their policies.




                                5
       Geist timely appealed.

                                II.3

        UIM coverage “is designed to help defray the cost of an
accident with an uninsured or underinsured motorist.” Gibson
v. State Farm Mut. Auto. Ins. Co., 994 F.3d 182, 184 (3d Cir.
2021). Sections 1731 and 1734 of the MVFRL govern the
provision of this coverage in Pennsylvania. See id. at 186-87.
Section 1731, in relevant part, provides:

           No motor vehicle liability insurance
           policy shall be delivered or issued for
           delivery in this Commonwealth, with
           respect to any motor vehicle registered or
           principally     garaged       in      this
           Commonwealth,        unless     uninsured
           motorist and underinsured motorist
           coverages are offered therein or
           supplemental thereto in amounts as
           provided in section 1734 (relating to


3
  The District Court had jurisdiction under 28 U.S.C. § 1332(a)
and (d). We have jurisdiction under 28 U.S.C. § 1291. “We
exercise plenary review over a district court’s grant of a motion
to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6).” Talley v. Wetzel, 15 F.4th 275, 286 n.7 (3d Cir.
2021). In this review, “[w]e accept all factual allegations as
true, construe the complaint in the light most favorable to the
plaintiff, and determine whether, under any reasonable reading
of the complaint, the plaintiff may be entitled to relief.” Rivera
v. Monko, 37 F.4th 909, 914 (3d Cir. 2022) (internal quotation
marks and citation omitted).




                                 6
          request for lower limits of coverage).
          Purchase of uninsured motorist and
          underinsured motorist coverage is
          optional.

75 Pa. Cons. Stat. § 1731(a). An individual may elect to forgo
such coverage by executing a statutorily created waiver form.
Gibson, 994 F.3d at 186-87 (citing § 1731(c)). If an individual
does not do so, as a default rule, she receives UIM coverage
equal to her policy’s “bodily injury limit.” Id. at 187.

       Nevertheless, section 1734 provides:

          A named insured may request in writing
          the issuance of coverages under section
          1731 (relating to availability, scope and
          amount of coverage) in amounts equal to
          or less than the limits of liability for
          bodily injury.

75 Pa. Con. Stat. § 1734. Under this provision, an individual,
then, may request a policy with UIM-coverage limits that are
less than her bodily injury-coverage limits as long as she
executes a written request to that effect. Gibson, 994 F.3d at
187.

       On appeal, Geist contends that the District Court
misinterpreted sections 1731 and 1734. She argues that,
contrary to the District Court’s conclusion, these statutes
require an insurer to obtain a written election to provide UIM-
coverage limits lower than bodily injury-coverage limits when
a policyholder adds a new vehicle to an existing automobile
insurance policy, and, if the insurer fails to do so, it must




                              7
provide UIM-coverage limits equal to the bodily injury-
coverage limits. We disagree.4

        Our inquiry begins and ends with the statutory text. See
Migliori v. Cohen, 36 F.4th 153, 162 n.56 (3d Cir. 2022). Both
we and the Supreme Court of Pennsylvania have recognized
that sections 1731 and 1734 mean no more than what they state.
See Nationwide Ins. Co. v. Resseguie, 980 F.2d 226, 231 (3d
Cir. 1992); Blood v. Old Guard Ins. Co., 934 A.2d 1218, 1226-
27 (Pa. 2007) (approving the Third Circuit’s analysis in
Resseguie). Under section 1731, an insurer’s “deliver[y] or
issu[ance]” of a “policy” triggers its obligation to provide UIM
coverage. See also Blood, 934 A.2d at 1226. Section 1734, in
turn, provides a process that governs how much coverage that
insurer must provide when it “issue[s] a policy.” Blood, 934
A.2d at 1226 (internal quotation marks omitted); see also
Lewis v. Erie Ins. Exch., 793 A.2d 143, 149 (Pa. 2002)
(explaining that sections 1731 and 1734 should be interpreted
together). Once an insurer receives a signed election from the
insured that includes “an express designation of the amount of
coverage requested,” it may issue that policy with the insured’s
requested limit. Orsag v. Farmers New Century Ins., 15 A.3d
896, 901 (Pa. 2011) (quoting Lewis, 793 A.2d at 153); see also
Gibson, 994 F.3d at 187. The insurer need not do any more to

4
  Geist has moved for us to certify this question to the Supreme
Court of Pennsylvania, arguing that it should resolve this
important question of first impression. Though her appeal
presents a question of statutory interpretation that the Supreme
Court of Pennsylvania has not yet resolved, we need not certify
this question, as we, for the reasons explained below, find that
its answer is clear. See United States v. Defreitas, 29 F.4th
135, 141-42 (3d Cir. 2022).




                               8
fulfill its obligations under sections 1731 and 1734 during the
life of that policy. See Blood, 934 A.2d at 1227 (holding that
the insureds’ decision to change liability coverage did not
trigger any additional duties under the MVFRL when the
insurer issued the policy with UIM coverage after receiving an
executed request for reduced UIM coverage limits).

       State Farm discharged its statutorily imposed duty in
2010. That year, Geist’s parents sought an automobile
insurance policy that included UIM coverage, and State Farm
issued the Policy with UIM-coverage limits of $50,000 per
person / $100,000 per accident after it received an executed
written document that requested these limits. And no events in
the years before Geist’s accident triggered sections 1731 and
1734’s obligations because, as Geist concedes, State Farm
never issued a new policy to her parents. So the MVFRL never
required State Farm to seek a new written election for lower
UIM-coverage limits under the Policy.

        Geist insists otherwise, but she cannot overcome the
MVFRL’s plain text. See Gibson, 994 F.3d at 187 (“If the
language be clear[,] it is conclusive. There can be no
construction where there is nothing to construe.” (quoting
Resseguie, 980 F.2d at 231)). She contends that section 1734
requires an insurer to seek a new written election whenever the
insured seeks to purchase additional UIM coverage whether or
not the insurer would provide that coverage as part of a new or
existing policy. Sections 1731’s and 1734’s text, however,
forecloses her reading because these provisions establish that
the issuance of a policy, not the purchase of coverage, triggers
the duty to seek an election of UIM-coverage limits.




                               9
       Geist’s recourse to the Supreme Court of
Pennsylvania’s decision in Barnard v. Travelers Home &
Marine Insurance Co., 216 A.3d 1045 (Pa. 2019), proves
similarly unpersuasive. In that case, relying on the provision’s
plain meaning, the court held that, under 75 Pa. Cons. Stat.
§ 1738(c), “an insurance company must offer an insured the
opportunity to waive stacking any time she acquires UIM
coverage for more than one vehicle, regardless of whether this
acquisition occurs when she initially applies for an insurance
policy or when she subsequently increases her UIM coverage
limits for multiple vehicles.” Barnard, 216 A.3d at 1054.
While section 1738(c) provides that “[e]ach named insured
purchasing uninsured or underinsured motorist coverage for
more than one vehicle under a policy shall be provided the
opportunity to waive the stacked limits of coverage,” section
1731(a) contains no similar language. (emphasis added).
Instead, under that provision, the “deliver[y] or issu[ance] for
delivery” of a “policy” triggers the opportunity to waive UIM
coverage limits. Id. § 1731; see also id. § 1734 (allowing an
insured to obtain lower UIM-coverage limits through a written
request). Though Geist invites us to do so, we cannot ignore
the legislature’s decision to tie the duty to seek an election of
UIM-coverage limits to the issuance of a policy rather than the
purchase of coverage.5 See Bruni v. City of Pittsburgh, 941


5
  The Barnard court also heeded these same differences in
statutory language, distinguishing its decision from others that
considered section 1731’s and 1734’s language. See 216 A.3d
at 1053 & n.8 (“[A]lthough prior cases have held that initial
insurance selections and rejections remain effective regardless
of subsequent changes to the insurance policy, . . . none of
these cases addresses the acquisition of additional UIM




                               10
F.3d 73, 86 (3d Cir. 2019) (“[W]hen the legislature uses certain
language in one part of the statute and different language in
another, the court assumes different meanings were intended.”
(citation omitted)).

       At bottom, we must adhere to the MVFRL’s text. See
Blood, 934 A.2d at 1227 (“This Court is without authority to
write new requirements into the MVFRL where the statutory
language is without ambiguity.”). Neither section 1731 nor
section 1734 of the MVFRL required State Farm to seek a new
written election of UIM-coverage limits when her parents
insured a new vehicle, so Geist has failed to state a claim under
Federal Rule of Civil Procedure 12(b)(6).6

                              III.

       The MVFRL requires insurers to seek elections of lower
UIM-coverage limits only when they issue policies. State
Farm discharged this duty, and, as her father elected a UIM-
coverage limit of $50,000, Geist may not recover any amount
in excess of this limit. For this reason, we will affirm the
District Court’s order.




coverage for multiple vehicles under Subsection 1738(c).”
(footnote omitted)).
6
  The District Court did not err in dismissing her claim with
prejudice because further amendment would be futile. See
Talley, 15 F.4th at 285 n.6.




                               11